Exhibit 10.48
TELOS ID
SALE BONUS PLAN
1.          Establishment and Purpose. Telos Identity Management Solutions, LLC,
a Delaware limited liability company doing business as Telos ID ("Telos ID"),
hereby adopts the Telos ID Sale Bonus Plan (this "Plan"), effective as of August
30, 2016, the date on which this Plan was adopted by Telos ID's Board of
Directors (the "Board"). The purpose of this Plan is to provide a long-term
incentive program to motivate key executives of Telos ID to participate in the
value creation of Telos ID and enjoy the benefits of participation in future
increases in the value of Telos ID and its underlying assets. Capitalized terms
not defined in this Plan have the meanings ascribed to them in the Second
Amended and Restated Operating Agreement of Telos ID, dated as of December 24,
2014.
2.          Eligibility and Participation. All common-law employees of Telos ID
who are classified as executives are eligible to participate in this Plan.
However, participation in this Plan is limited to the President of Telos ID (the
"President") and such other eligible executives selected to participate by the
President immediately before the consummation of a transaction described in
Section 3.1 (each, a "Participant").
3.          Sale Bonus.
3.1.          Payment Event. Subject to the satisfaction of the conditions in
Section 3.3, each Participant will be eligible to receive a bonus payment under
this Plan (a "Bonus") upon a Class A Member Exit and/or a Sale, defined as
follows:
(a)          A "Class A Member Exit" means a Transfer for value of all Interests
of the Class A Member (including a Transfer from the Class A Member to the Class
B Member) other than in connection with a Sale (as defined below), provided that
the value of Telos ID at the time of Transfer (the "Company Value") is at least
$50 million. The Company Value shall be determined in good faith by the Board of
Directors of Telos Corporation, which determination shall be binding upon Telos
ID and the Participants.
(b)          A "Sale" means any of the following events, provided that the
proceeds of the Sale either received by or attributable to Telos ID (the "Sale
Proceeds") is at least $50 million:
(i)
a sale, exchange, or other disposition of all or substantially all of the assets
of Telos ID;

(ii)
a Transfer for value of all Interests of all Members to any one Person (as
defined under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended), or more than one Person acting as a group, who is not already a Member
as of the date of the Transfer;

(iii)
a merger, consolidation, or reorganization of Telos ID with one or more other
entities in which Telos ID is not the surviving entity and more than 50% of the
combined voting power of all classes of stock of the surviving entity are held
by persons or entities who were not Members or affiliates of Telos ID
immediately prior to the transaction;

--------------------------------------------------------------------------------

(iv)
a sale, exchange, or other disposition of all or substantially all of the assets
of Telos Corporation;

(v)
any transaction (including without limitation a merger or reorganization in
which Telos Corporation is the surviving entity) which results in any person or
entity (other than persons who are shareholders or affiliates of Telos
Corporation immediately prior to the transaction) owning more than 50% of the
combined voting power of all classes of shares of Telos Corporation; or

(vi)
a merger, consolidation, or reorganization of Telos Corporation with one or more
other entities in which Telos Corporation is not the surviving entity and more
than 50% of the combined voting power of all classes of stock of the surviving
entity are held by persons or entities who were not shareholders or affiliates
of Telos Corporation immediately prior to the transaction.

The amount of the Sale Proceeds either received by or attributable to Telos ID
shall be determined in good faith by (a) an agreement reached by the Board of
Directors of Telos and the Class B-appointed members of the Board of Directors
of Telos ID, or, in the event no such agreement can be reached, then under the
terms of the Second Amended and Restated Operating Agreement of Telos ID (as
amended from time to time), which determination shall be binding upon Telos,
Telos ID and the Participants, or (b) if a Sale occurs subsequent to a Class A
Member Exit, the Board of Directors of Telos ID, which determination shall be
binding upon the Telos ID and the Participants.
3.2.          Amount of Payment.
(a)          Upon a Class A Member Exit, the total Bonuses payable to all
Participants will be an amount equal to 2.5% of the Company Value up to $85
million, plus 4% of the Company Value in excess of $85 million. For example, if
a Class A Member Exit occurs when the Company Value of Telos ID is $50 million,
the total Bonuses payable to all Participants will be $1.25 million (i.e., .025
× $50 million = $1.25 million); and, if a Class A Member Exit occurs when the
Company Value of Telos ID is $125 million, the total Bonuses payable to all
Participants will be $3.725 million (i.e., (.025 x $85,000,000) + (.04 x
($125,000,000 - $85,000,000)) = $3,725,000).
(b)          Upon a Sale, the total Bonuses payable to all Participants will be
an amount equal to 5.0% of the Sale Proceeds up to $85 million, plus 8.0% of the
Sales Proceeds in excess of $85 million or, if a Sale occurs subsequent to a
Class A Member Exit, an amount equal to 5.0% of the Sale Proceeds up to $85
million plus 8.0% of the Sales Proceeds in excess of $85 million, less the total
Bonuses paid to all Participants pursuant to section 3.2(a) in connection with
the prior Class A Member Exit. For example, if a Sale of all or substantially
all of the assets of Telos ID results in Sale Proceeds in an amount equal to $50
million, the total Bonuses payable to all Participants will be $2.5 million
(i.e., 0.05 × $50 million = $2.5 million);  and, if a Sale of all or
substantially all of the assets of Telos ID results in Sale Proceeds in an
amount equal to $125 million, the total Bonuses payable to all Participants will
be $7.45 million (i.e., (.050 x $85,000,000) + (.08 x ($125,000,000 -
$85,000,000)) = $7.45 million); and
2

--------------------------------------------------------------------------------

(c)          By way of further example, if the Sale referred to in the preceding
sentence generating Sales Proceeds of $125 million occurs subsequent to a Class
A Member Exit in which total Bonuses had been paid out to all Participants
pursuant to section 3.2(a) in the amount of $3.725, the total Bonuses payable to
all Participants upon the Sale will be $3.725 million (i.e., (.050 x
$85,000,000) + (.08 x ($125,000,000 - $85,000,000)) = $7.45 million less $3.725
million).
(d)          The total Bonuses payable to all Participants will be allocated as
follows: (i) the President will be entitled to at least 50% of the total; and
(ii) the remaining amount will be allocated among other Participants as
determined by the President immediately before or coincident with the Class A
Member Exit or Sale; provided, however, that the allocation of more than 50% of
the total amount of the Bonuses to the President under clause (i) and the
allocation of the Bonuses payable under clause (ii) shall be subject to approval
by the Chairman of the Board of Directors of Telos Corporation. If the President
does not select other Participants, the portion of the total Bonuses otherwise
allocable to Participants other than the President will not be reallocated to
the President.
3.3.          Conditions to Payment. Upon a Class A Member Exit or Sale
described in Section 3.1, a Participant will be eligible to receive a Bonus if
all of the following conditions are met:
(a)          the Participant is employed by Telos ID immediately before the
Class A Member Exit or Sale; and
(b)          the Participant agrees to any required management contingencies or
restrictive covenants negotiated in connection with the Class A Member Exit or
Sale that apply to similarly situated executives of Telos ID for a period of up
to one year for the President and two years for any other Participant.
3.4.          Time and Form of Payment. Any Bonus will be paid in cash in a lump
sum on or before the first regularly scheduled payday after the Class A Member
Exit or Sale, subject to any additional true-up payment to reflect an upward
adjustment to the Company Value or Sale Proceeds. Any true-up payment will be
made on the same schedule and under the same terms and conditions as apply to
payments to holders of ownership interests in Telos ID due to the Class A Member
Exit or Sale, but in no event later than five years after the consummation of
the Class A Member Exit or Sale.
4.          Administration. This Plan shall be administered by the President
according to its terms and applicable law. The President is authorized to take
the following actions:
(a)          select Participants from among eligible employees according to
Section 2;
(b)          determine the portion of the total Bonuses allocable to each
Participant other than the President according to Section 3.2;
(c)          adopt rules to interpret and administer this Plan, remedy
ambiguities and errors in this Plan, and supply omissions from this Plan;
3

--------------------------------------------------------------------------------

(d)          make determinations case by case, determinations that need not be
uniform for similarly situated Participants; and
(e)          delegate authority to any one or more officers or employees of
Telos ID.
5.          Miscellaneous.
5.1.          Funding. Bonuses are paid from the general assets of Telos ID, and
this Plan creates no interest in any specific assets of Telos ID.




5.2.          No Effect on Benefit Plans. Any Bonus will be excluded from
compensation when calculating benefits payable to a Participant under any Telos
ID pension or welfare plan, unless the plan specifically says otherwise.
5.3.          Withholding. By participating in this Plan, a Participant
authorizes Telos ID to withhold from the Bonus any amount required to satisfy
all federal, state, local, or other tax obligations.
5.4.          At-Will Employment. A Participant without an employment agreement
is employed "at will" by Telos ID, and nothing in this Plan gives the
Participant any right to continue employment with Telos ID.
5.5.          Amendment and Termination. Before the consummation of a Class A
Member Exit or Sale, the Board may amend or terminate this Plan at any time
without notice or consent of any Participant. After the consummation of a Class
A Member Exit or Sale, any amendment that adversely affects the rights of
Participants under this Plan requires both Board approval and the prior written
consent of a majority affected Participants.
5.6.          Successors. For purposes of this Plan, Telos ID includes any
successors or assignees, whether direct or indirect, by purchase, merger,
consolidation, or otherwise, to all or substantially all of the business or
assets of Telos ID, and these successors and assignees shall perform Telos ID's
obligations under this Plan in the same manner and to the same extent required
of Telos ID but for the succession or assignment. Upon any transaction to which
Telos ID is a party, if the surviving corporation is a subsidiary of another
corporation, the ultimate parent corporation of that surviving corporation shall
cause the surviving corporation to perform the obligations of Telos ID under
this Plan in the same manner and to the same extent required of Telos ID but for
the transaction. In such event, the term "Telos ID," as used in this Plan, will
mean Telos ID and any successor or assignee (including the ultimate parent
corporation of a successor or assignee) to the business or assets of Telos ID
who becomes bound by the terms of this Plan.
5.7.          Nontransferability. No Bonus or other right under this Plan may be
transferred other than by will or the laws of descent and distribution. Any
transfer or attempted transfer of a Bonus or other right under this Plan
contrary to this Section 5.7 will be void. If a Participant attempts to transfer
a Bonus or other right under this Plan, the President may terminate the Bonus or
other right.
4

--------------------------------------------------------------------------------

5.8.          Governing Law; Consent to Jurisdiction. The laws of the
Commonwealth of Virginia, without giving effect to principles of conflict of
laws, govern all adversarial proceedings arising under this Plan. By accepting a
Bonus or exercising any right under this Plan, a Participant consents to
jurisdiction of any court located in [Virginia] and waives any right to claim
inconvenient forum for any proceeding arising under this Plan.
5.9.          Section 409A Compliance. This Plan is intended to be exempt from
or to comply with Section 409A of the Internal Revenue Code of 1986, as amended
("Section 409A"), and this Plan is to be interpreted and administered
accordingly. Even so, Telos ID and its delegates and agents have (a) no
obligation to prevent, minimize, or make a gross-up payment to offset any
negative consequences to any Participant under Section 409A and (b) no liability
to any Participant for any potential negative consequences.
5.10.          Severability. If any provision of this Plan is held to be
unenforceable, then that provision will either be modified to the minimum extent
necessary to be enforceable or disregarded if no modification is permitted by
law. If an unenforceable provision is modified or disregarded under this Section
5.10, then the rest of this Plan will remain as written.
 
 
 
 
 
 
 
 
 
 
 
 
 
5